DETAILED ACTION
Claims 1-17 are pending in the application and claims 1-17 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS Considered
The information disclosure statement (IDS) submitted on 6/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of processing data streams. The limitations that recite the details an input stream and generating an output stream covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claims 2-17 are rejected for also reciting a mental process as well as depending off claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites “the component groups not coinciding” without first positively reciting this. It is unclear what is meant by coincidence and there is not a recited component group that coincides and group that does not coincide. Claim 5 recites “a data stream” however at this point in the claims there seem to be many data streams along with the previously recited “a data stream” which makes this recitation of a data stream unclear. Claim 6 recites “the same number and order…” and not only is there not antecedent basis for this but it is unclear what this is referring to or which data stream this is referring to. It is furthermore unclear because the limitation also recites “a data stream” and at this point there are many data streams along with the previously recited “a data stream”. Claim 7 recites “due to receiving” and it is unclear whether that is a causal relationship indicating that something occurs because elements are received or merely indicating that elements are received. Claim 8 recites “where in the data streams” which is unclear because there are many data streams at this point but there is no previous recitation of just data streams. Claim 10 recites “the storage space” and it is unclear what this is referring to. Claim 12 recites “the component group” at this point there seem to be many component groups and it is unclear what this is referring to. 

Dependent claims are rejected for depending off claim 1 

Claim Objections
	Claim 1 recites “the processing of data” without sufficient antecedent basis. Appropriate corrections should be made. 
	Claim 1 recites “in particular data of a data stream” which seems to introduce some ambiguity with the word particular and being unclear what data of a data stream. Appropriate corrections should be made.
	Claim 1 recites “in the further course” which is grammatically incorrect introducing some ambiguity. Appropriate corrections should be made.
Claim 1 recites “the sequence of the data stream elements of the output” without sufficient antecedent basis. Appropriate corrections should be made.
	Claim 4 recites “the order of index data” and “the order of allocated” without sufficient antecedent basis. Appropriate corrections should be made.
	Claim 5 recites “a data interval twice”. Appropriate corrections should be made.
	Claim 7 recites “the addressing data stream” without sufficient antecedent basis. Appropriate corrections should be made.
	Claim 9 recites “the order” which seems to be a typographical error. Appropriate corrections should be made.
	Claim 10 recites “in that in” which seems to be a typographical error. Appropriate corrections should be made.
Claims 11 and 12 recite “the occupied storage space” without sufficient antecedent basis. Appropriate corrections should be made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 15-17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098
Regarding claim 1, Zetterower teaches: A method for reducing the computing time of a data processing unit during the processing of data, in particular data of a data stream, wherein an input data stream consisting of data stream elements is detected sequentially by at least one data processing unit (Zetterower see paragraph 0060 stream of data with packets and frames and the packets stored chronologically and storing the stream packets as a single file reducing the amount processing required)
wherein at least one element-addressable data stream is generated from the input data stream (Zetterower see paragraph 0025 transport data stream to include video and audio and other streams where transport stream includes element data stream and transport stream reads on input data stream)
that each data stream element of the input data stream is divided up into element components (Zetterower see paragraph 0020 0047 0048 stream to be comprised of video frames and packets which reads on element components)
wherein in the further course the component group is defined via its address thereof referring to the secondary data stream (Zetterower see paragraph 0019 0030 each stream to have an index referring to a location of frames where location reads on defined via address)
Zetterower does not distinctly disclose: that the element components are grouped into component groups in accordance with different categories 
that at least individual component groups are checked for coincidence with already detected component groups
that at least one element-addressable secondary data stream is generated from the component groups not coinciding with already detected component groups
that an output data stream is generated
that the addresses of the component groups are contained in the output data stream
that the sequence of the data stream elements of the output data stream corresponds to the sequence of data stream elements of the input data stream
Date teaches: that the element components are grouped into component groups in accordance with different categories 
that at least individual component groups are checked for coincidence with already detected component groups (Date see paragraph 0006 0053 0056 data packets are grouped together such as group1 group2 for a TS packet group representing different filtering strategies and different channels, selecting a particular PID for packets to be kept and removing packets having other PIDs from the group of packets. Filtering and removing of packets of other PIDs and other channels reads on coincidence check with detected groups)
that at least one element-addressable secondary data stream is generated from the component groups not coinciding with already detected component groups (Date see paragraph 0006 0059 filtering out packets to create a stream of packets for a given channel)
that an output data stream is generated (Date see paragraph 0006 output stream)
that the sequence of the data stream elements of the output data stream corresponds to the sequence of data stream elements of the input data stream (Date see paragraph 0006 0059 0060 input data stream produces output data stream where normal recording mode is chosen and no packets are deleted)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams
Further, the combination of Zetterower and Date does not appear to distinctly disclose: that the addresses of the component groups are contained in the output data stream
Taylor teaches: that the addresses of the component groups are contained in the output data stream (Taylor see paragraphs 0005 0063 output data stream to include address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include outputting an address as taught by Taylor for the predictable result of having a more efficient method of processing data streams
	
	Regarding claim 3, Zetterower as modified further teaches: wherein the element-addressable data streams an element address is defined by the number of data stream elements which are output in the data stream prior to the addressed data stream element. (Date see paragraphs 0006 0059 0060 output data stream to include only a video packet and an audio packet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams

Regarding claim 4, Zetterower as modified further teaches: wherein an index data stream is allocated to a data stream comprising at least two data stream elements of different length, wherein a data stream element is regarded as a sequence of element components of equal length, the index data stream comprising index data and the index data of the index data (Zetterower see paragraph 0020 0021 0030 0046 index stream generated to locate frames of a video in the transport stream such that video or index stream could be partially or completely stored prior to index stream being processed and the depending on the strategy used groups of pictures to have fixed or variable number of frames)

Regarding claim 5, Zetterower as modified further teaches: wherein the maximum available number of data stream elements of a data stream is predefined by a data interval of the data stream, that addressable data stream elements of a data stream arranged within a data interval refer to data stream elements of the addressed data stream arranged within a data interval. (Zetterower see paragraph 0046 frames in a group of pictures to be fixed for the given group)

Regarding claim 15, Zetterower as modified further teaches: wherein a data stream comprising data stream elements is detected, wherein the data stream elements are composed of element components different from each other, that the element components of all data stream elements may be sorted into categories, that the element components of further categories occurring in a data stream element together with an element component of a first Date see paragraph 0006 0053 0056 data packets are grouped together such as group1 group2 for a TS packet group representing different filtering strategies and different channels, selecting a particular PID for packets to be kept and removing packets having other PIDs from the group of packets)
element components are output in a secondary data stream (Date see paragraph 0006 data packets in an output stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams

Regarding claim 16, Zetterower as modified further teaches: wherein a data stream element consists of element components, that the element components of a data stream element can be sorted into at least two categories, that each element component of a first category is allocated at least one element component of a second category, that allocation of the element components of a data stream element is checked for coincidence with the allocation of the element components of the further data stream elements and that the allocation of the element components is allocated an address in a secondary data stream.  (Date see paragraph 0006 0053 0056 data packets are grouped together such as group1 group2 for a TS packet group representing different filtering strategies and different channels, selecting a particular PID for packets to be kept and removing packets having other PIDs from the group of packets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams

Regarding claim 17, Zetterower as modified further teaches: wherein method steps are applied within a stage or in cascading stages, and thus separated both in terms of time and in terms of space (Zetterower see paragraph 0022 operations are depicted in serial fashion and orders of execution which read on cascading stages and separate in terms of time and space)

Claim(s) 2 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of White US8429316
	Regarding claim 2, Zetterower as modified does not teach: wherein the categories are different change frequencies and/or repeating frequencies and/or data categories of the element components
	White teaches: wherein the categories are different change frequencies and/or repeating frequencies and/or data categories of the element components.  (White see col. 9 lines 1-10 categorizing data packets in a plurality of priority groups which reads on data categories)
Zetterower to include categorizing packets by priority as taught by White for the predictable result of having a more efficient method of processing data streams

Claim(s) 6, 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Kimmel et al. US8874842
Regarding claim 6, Zetterower as modified further teaches: wherein a further data stream with the same number and order of data stream elements is generated for a data stream, wherein the further data stream, compared to the original data stream, comprises changed data stream elements depending on the data stream elements of the original data stream (Date see paragraph 0006 0032-0036 0059 stream of packets choosing a second aspect with a reduction node which filters out certain packets to leave an audio and a video packet for different channels. A stream for a first channel and a second channel reads on comparing to original stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams
Zetterower does not teach: wherein the data stream elements of the further data stream are addressable via the same element addresses as the corresponding data stream elements of the original data stream.
	Kimmel teaches: wherein the data stream elements of the further data stream are addressable via the same element addresses as the corresponding data stream elements of the original data stream. (Kimmel see col. 17 lines 35-67 col 18 lines 1-4 hash collision resulting a data to have identical hashes indicating the same address space where applying this to stream index reads on stream elements and data streams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include resolving hash collisions in data streams by Kimmel for the predictable result of having a more efficient method of processing data streams

Regarding claim 9, Zetterower as modified further teaches: at least one component group is allocated at least one image (Zetterower see paragraph 0046 group of pictures)
Secondary data stream (Date see paragraph 0006 0059 filtering out packets to create a stream of packets for a given channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams
Zetterower does not teach: wherein the order to carry out a coincidence check in particular a hash value, that this hash value is a numerical hash value calculated from the component group, that identical hash values are calculated for identical component groups, that a contiguous storage area is reserved as a sequence of storage spaces for storing element addresses, wherein each storage space may contain one element address or is marked as unoccupied, that a storage space is allocated to a component group via the hash value, that for a storage space marked as unoccupied the component group is regarded as unrecognised and output in the allocated data stream, that the address of the component group is stored in the storage space, that this address is used further as the result of the check on the component group.
Kimmel teaches: wherein the order to carry out a coincidence check in particular a hash value, that this hash value is a numerical hash value calculated from the component group, that identical hash values are calculated for identical component groups, that a contiguous storage area is reserved as a sequence of storage spaces for storing element addresses, wherein each storage space may contain one element address or is marked as unoccupied, that a storage space is allocated to a component group via the hash value, that for a storage space marked as unoccupied the component group is regarded as unrecognised and output in the allocated data stream, that the address of the component group is stored in the storage space, that this address is used further as the result of the check on the component group. (Kimmel see col. 2 lines 22-44 col. 17 lines 35-67 col 18 lines 1-4 hashing technique to store data or file to index hash and obtain key reference storage location of file and in event of hash collision or identical hashes with hashes occupying same address space a new hash index is generated with a new entry computing a new hash value resolving hash collision)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include resolving hash collisions in data streams by Kimmel for the predictable result of having a more efficient method of processing data streams

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Mukhopadhyay US2017/0269876
Regarding claim 7, Zetterower as modified further teaches: addressing data stream (Zetterower see paragraph 0020 index data stream providing location of frames)
wherein, due to receiving the sequence of data stream elements of the input data stream in the output stream, the data stream in the original input data stream refers to the associated data stream elements of the output data stream (Date see paragraph 0006 input data stream including packets to generate an output data stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a filtering method for an output stream as taught by Date for the predictable result of having a more efficient method of processing data streams
Zetterower does not teach: even for a recursive application of the method
Mukhopadhyay teaches: even for a recursive application of the method (Mukhopadhyay see paragraph 0120 during iterations receiving input stream to generate an output stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include iteratively generating output stream from input stream as taught by Mukhopadhyay for the predictable result of having a more efficient method of processing data streams

Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Giaimo et al. US2005/0159833
Regarding claim 8, Zetterower as modified does not teach: wherein the data streams are further processed in mutually independent blocks and in that further processing is carried out separately both in terms of space as well as time
	Giaimo teaches: wherein the data streams are further processed in mutually independent blocks and in that further processing is carried out separately both in terms of space as well as time. (Giaimo see paragraph 0008 separate and distinct data streams to be processed separately with distinct outputs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as Zetterower to include separating out data streams as taught by Giaimo for the predictable result of having a more efficient method of processing data streams

Claim(s) 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Kimmel et al. US8874842 in view of Niestegge US4922488
Regarding claim 10, Zetterower as modified does not teach: wherein a storage space marked as occupied the component group from the secondary data stream, which is addressed by the address given in the storage space, is checked for coincidence against the component group to be stored and in that in case of coincidence the address given in the storage space is output in the output data stream
	Niestegge teaches: wherein a storage space marked as occupied the component group from the secondary data stream, which is addressed by the address given in the storage space, is checked for coincidence against the component group to be stored and in that in case of coincidence the address given in the storage space is output in the output data stream.  (Niestegge see col 1 lines 43-66 receiving data packets and checking for free storage space and allocating storage address for the particular storage area as an output for data packet where output modified by output stream in the Date reference reads on output data stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as Zetterower to include outputting addresses as taught by Niestegge for the predictable result of having a more efficient method of processing data streams

Claim(s) 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Kimmel et al. US8874842 in view of Nagai US2004/0193690
Regarding claim 11, Zetterower as modified teaches: wherein the case of non-coincidence of the component group to be checked against the component group addressed by the occupied storage space , an alternative storage space is allocated by the hash value to the component group to be stored, (Kimmel see col. 2 lines 22-44 col. 17 lines 35-67 col 18 lines 1-4 hashing technique to store data or file to index hash and obtain key reference storage location of file and in event of hash collision or identical hashes with hashes occupying same address space a new hash index is generated with a new entry computing a new hash value resolving hash collision)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include resolving hash collisions in data streams by Kimmel for the predictable result of having a more efficient method of processing data streams
Zetterower as modified does not teach: that a further coincidence check is carried for this alternative storage space and that in case of further non-coincidences further alternative storage spaces are allocated.
Nagai teaches: that a further coincidence check is carried for this alternative storage space and that in case of further non-coincidences further alternative storage spaces are allocated (Nagai see paragraph 0018 a second determining whether email is stored in storage section)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include further checks by Nagai for the predictable result of more accurately determining vacant spaces

Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Kimmel et al. US8874842 in view of Jiang at al. US2016/0103768
Regarding claim 12, Zetterower as modified teaches: wherein the case of non-coincidence between the component group and the component group addressed by the occupied storage space the address of the component group in the secondary stream is stored in the storage space (Kimmel see col. 2 lines 22-44 col. 17 lines 35-67 col 18 lines 1-4 hashing technique to store data or file to index hash and obtain key reference storage location of file and in event of hash collision or identical hashes with hashes occupying same address space a new hash index is generated with a new entry computing a new hash value resolving hash collision)
Zetterower to include resolving hash collisions in data streams by Kimmel for the predictable result of having a more efficient method of processing data streams
Zetterower as modified does not teach: wherein the original content of the storage space is replaced
	Jiang teaches: wherein the original content of the storage space is replaced (Jiang see paragraphs 0018 0045 replacing original entry with valid entry according to address in memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include replacing content by Jiang for the predictable result of more accurately determining vacant spaces

Claim(s) 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Kimmel et al. US8874842 in view of Atkinson et al. US5506983
Regarding claim 13, Zetterower as modified does not teach: wherein a recurring occupancy of the storage spaces the storage space with the smallest address is defined as not occupied and that for an address outside the available secondary data stream interval and contained in the storage space the storage space is defined as unoccupied.
Atkinson teaches: wherein a recurring occupancy of the storage spaces the storage space with the smallest address is defined as not occupied and that for an address outside the available secondary data stream interval and contained in the storage space the storage space is defined as unoccupied.  (Atkinson see col 19 lines 7-30 data streams that are small leads to a lot of unused storage space resulting in storing small data streams in minstream sectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include a method of using minstreams by Atkinson for the predictable result of more efficiently processing data streams 

Claim(s) 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zetterower et al. US2010/0269147 in view of Date US2012/0177347 in view of Taylor et al. US2009/0110098 in view of Van Der Wolf et al. US6226715
Regarding claim 14, Zetterower as modified teaches: wherein a multi-stage coincidence check is used for coincidence checking, wherein in a first stage the value of a data stream element is detected, wherein the value of the data stream element consists of element components, that the value of the data stream element consisting of element components is and that in a second stage this address is allocated at least one group of the addresses of element components in a further secondary data stream, wherein this further secondary data stream contains addresses of the element components and thus functions as an index in the first data stream. (Zetterower see paragraph 0019 0047 checking packets for PID to group in the video and audio stream and having an index stream providing location of video and audio frames)
Zetterower as modified does not teach: allocated an address in a first secondary data stream
	Van Der Wolf teaches: allocated an address in a first secondary data stream (Van Der Wolf see col. 2 lines 10-18 col. 5 lines 4-16 address stream selecting locations or stream of addresses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an input stream with video and audio frames as taught by Zetterower to include putting an address into a stream by Van Der Wolf for the predictable result of more efficiently processing data streams











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153